White, J.
Appeal from an order of the Family Court of Clinton County (Ryan, Jr., J.), entered August 19, 1997, which, in a proceeding pursuant to Family Court Act article 7, inter alia, upon reconsideration, granted respondent’s motion to dismiss the petition for lack of standing.
By order entered November 21, 1996, Family Court adjudged respondent to be a person in need of supervision and placed him on probation for 12 months, commencing November 20, 1996. On March 17, 1997, petitioner filed a violation petition which Family Court subsequently dismissed due to petitioner’s failure to comply with Family Court Act § 735 (b). Petitioner appeals.
Inasmuch as respondent’s period of probation ended on November 20, 1997 and as this appeal is directed at the dispositional order and does not implicate the adjudication as a person in need of supervision, it is moot (see, Matter of Demetrius X., 228 AD2d 804; compare, Matter of Samuel VV., 217 AD2d 863). Further, our review of the record has not persuaded us that this matter falls within the exceptions to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Accordingly, the appeal is dismissed.
Cardona, P. J., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.